 1   LAW OFFICE OF STEWART KATZ
     Stewart Katz, SBN 127425
 2   555 University Avenue, Suite 270
     Sacramento, CA 95825
 3   TEL: 916.444.5678
     FAX: 916.444.3364
 4
     LAW OFFICE OF DALE K. GALIPO
 5
     Dale K. Galipo, SBN 144074
 6
     Melanie T. Partow, SBN 254843
     21800 Burbank Blvd., #310
 7   Woodland Hills, CA 91367
     TEL: 818.347.3333
 8   FAX: 818.347.4118

 9   Attorneys for Plaintiff, ROBERT I. REESE, JR.

10
     A PROFESSIONAL CORPORATION
11   John R. Whitefleet, SBN 213301
     350 University Avenue, Suite 200
12   Sacramento, California 95825
     TEL: 916.929.1481
13   FAX: 916.927.3706
14   Attorneys for Defendants COUNTY OF SACRAMENTO, ZACHARY ROSE and DUNCAN BROWN
15
                                  UNITED STATES DISTRICT COURT
16
                                 EASTERN DISTRICT OF CALIFORNIA
17

18   ROBERT I. REESE, JR.,                                Case No.: 2:13-cv-00559-WBS-DB

19                         Plaintiff,                     STIPULATION FOR DISMISSAL;
                                                          [PROPOSED] ORDER
20
     vs.
21
     COUNTY OF SACRAMENTO; Sacramento
22   County    Sheriff’s Department Deputy
     DUNCAN       BROWN     (Badge  #1220);
23
     Sacramento County Sheriff’s Department
24   Deputy ZACHARY ROSE (Badge #832).
25                         Defendants.
26
                                                     /

27

28


                                                         1
                              STIPULATION FOR DISMISSAL; [PROPOSED] ORDER
     {01930670.DOC}
 1          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff ROBERT I. REESE,
 2   JR., by and through his undersigned counsel, and all Defendants by and through their undersigned
 3   counsel, that all claims by Plaintiff ROBERT I. REESE, JR. alleged against all Defendants be
 4   dismissed with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.
 5          IT IS FURTHER STIPULATED that the case has been settled in full pursuant to the terms of a
 6   settlement agreement between the parties.
 7          IT IS SO STIPULATED.
 8

 9   Dated: December 7, 2018                      /s/ Stewart Katz (authorized on 12/7/18)
                                                  Dale K. Galipo
10
                                                  Melanie T. Partow
11                                                Stewart Katz
                                                  Attorneys for Plaintiff
12                                                ROBERT REESE
13

14   Dated: December 7, 2018                      PORTER SCOTT
                                                  A PROFESSIONAL CORPORATION
15

16
                                          By      /s/ John R. Whitefleet
                                                  John R. Whitefleet
17                                                Attorneys for Defendants COUNTY OF
                                                  SACRAMENTO, DEPUTY DUNCAN BROWN and
18
                                                  DEPUTY ZACHARY ROSE
19

20

21                                                  ORDER

22         IT IS SO ORDERED.
23   Dated: December 7, 2018
24

25

26

27

28


                                                        2
                              STIPULATION FOR DISMISSAL; [PROPOSED] ORDER
     {01930670.DOC}
